UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6896



CALVIN ROBINSON-BEY,

                                               Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
3452-L)


Submitted:   October 19, 2001               Decided:   October 31, 2001


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Robinson-Bey, Appellant Pro Se. Alan Douglas Eason, Assis-
tant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin   Robinson-Bey   appeals   the   district   court’s   orders

denying relief on his 28 U.S.C. § 2241 (1994) petition and denying

his motion for reconsideration.       We have reviewed the record and

the district court’s orders and find no reversible error.         Accord-

ingly, we deny a certificate of appealability and dismiss on the

reasoning of the district court. Robinson-Bey v. Corcoran, No. CA-

00-3452-L (D. Md. Apr. 12, 2001; filed April 27, 2001, entered

April 30, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                  2